                Case 1:18-cv-07887-VEC Document 33
                                                31 Filed 09/10/19
                                                         08/29/19 Page 1 of 1
                                                                   USDC SDNY


MEMO ENDORSED
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC #:
                            PECHMAN LAW GROUP PLLC DATE FILED: 9/10/2019
                                     A T T O R N E Y S           AT    L A W
                                                                                   The parties' revised settlement
                                             488 MADISON AVENUE                    agreement is APPROVED. This case
                                           NEW YORK, NEW YORK 10022
                                                 (212) 583-9500                    is DISMISSED. The Clerk of Court is
                                            WWW.PECHMANLAW.COM                     respectfully directed to terminate all
                                                                                   open motions and to CLOSE the case.
                                                               August 29, 2019 SO ORDERED.

    Honorable Valerie E. Caproni
    United States District Judge
    United States District Court
    Southern District of New York                                                  HON. VALERIE CAPRONI
    40 Foley Square, Room 240                                                      UNITED STATES DISTRICT JUDGE
    New York, NY 10007                                                             9/10/2019

                       Re: Hernandez v. Boucherie LLC et ano.
                           18 Civ. 07887 (VEC)

    Dear Judge Caproni:

            We represent plaintiff Albino Hernandez in the above-referenced action and,
    together with Defendants’ counsel, submit the attached Revised Settlement Agreement
    for the Court’s approval. In accordance with the Court’s August 8, 2019 Order, the parties
    renegotiated their agreement to provide for a cap of $9,100 attorneys’ fees. Because the
    prior agreement was nullified by the same August 8th Order, the revised agreement
    extends the prior payment schedule. The first of two installments is due September 20,
    2019 and apportioned as follows: $550 in costs1 and $4,550 in attorneys’ fees to Pechman
    Law Group PLLC and $11,900 to Plaintiff. The second installment is due by October 20,
    2019, and apportioned as follows: $4,550 in attorneys’ fees to Pechman Law Group PLLC
    and $12,450 to Plaintiff.

              We thank the Court for its consideration of this matter.


                                                               Respectfully submitted,

                                                               s/ Louis Pechman

                                                               Louis Pechman

    cc: All Counsel of Record (via ECF)




    1
        These costs are itemized in the parties’ March 11, 2019 submission. ECF No. 19 at 3.
